     Case 1:19-cr-00145-DAD-BAM Document 104 Filed 08/13/20 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Branch Chief, Fresno Office
3     Assistant Federal Defender
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   ) Case No. 1:19-cr-00145 DAD-BAM
                                                  )
12            Plaintiff,                          ) APPLICATION AND ORDER
                                                  ) APPOINTING CJA PANEL COUNSEL
13    vs.                                         )
                                                  )
14    DONOVAN ADKINS,                             )
                                                  )
15           Defendant.                           )
                                                  )
16                                                )
17           Defendant, Donavan Adkins, through the Federal Defender for the Eastern District of
18    California, hereby requests appointment of CJA Panel Counsel.
19           On June 27, 2019, the government filed an Indictment against Mr. Adkins, charging him
20    with conspiracy to distribute, and possession with intent to distribute, 500 grams and more of a
21    mixture containing methamphetamine, as well as possession with intent to distribute 50 grams
22    and more of a mixture containing methamphetamine and an attempt to distribute and to possess
23    with intent to distribute 500 grams and more of a mixture containing methamphetamine, in
24    violation of 21 U.S.C. §§ 846 and 841.
25           On June 24, 2019, Mr. Adkins submitted his financial affidavit, and this Court appointed
26    counsel. Subsequently, on October 4, 2019, Nicholas Capozzi entered his appearance as retained
27    counsel in this matter. To date there has been three status conferences, with the fourth status
28    conference scheduled for October 26, 2020.
     Case 1:19-cr-00145-DAD-BAM Document 104 Filed 08/13/20 Page 2 of 2


1              On August 5, 2020, Mr. Adkins contacted the court requesting counsel be appointed. On
2     August 7, 2020, this Court instructed Mr. Capozzi to submit a completed financial affidavit to
3     determine whether Mr. Adkins qualified for court appointed counsel. On August 11, 2020, the
4     Office of the Federal Defender received a copy of Mr. Adkins’ completed supplemental financial
5     affidavit. Mr. Adkins submits this supplemental financial affidavit to establish that his financial
6     situation has not changed since this Court previously appointed counsel.
7              Because our office has a conflict, after reviewing the attached supplemental financial
8     affidavit along with the original financial affidavit submitted June 24, 2019, it is respectfully
9     recommended that CJA panel counsel, W. Scott Quinlan be appointed.
10
               DATED: August 11, 2020                                /s/ Eric V. Kersten
11                                                            ERIC V. KERSTEN
12                                                            Assistant Federal Defender
                                                              Branch Chief, Fresno Office
13
14
                                                     ORDER
15
16             Having satisfied the Court that the defendant is financially unable to retain counsel, the

17    Court hereby relieves Nicholas Capozzi as counsel and appoints CJA counsel W. Scott Quinlan

18    pursuant to 18 U.S.C. § 3006A to appear on Donavan Adkins’ behalf at the court hearing

19    currently scheduled for August 17, 2020, and to serve as Mr. Adkins’ counsel going forward.

20
      IT IS SO ORDERED.
21
22
      Dated:     August 12, 2020                                     /s/   Sheila K. Oberto               .
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                        -2-
